DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, and 12, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 02/14/2022, the prior art references (Rauner and Robbins) does not teach the at least indicated portions of the claim of a communication network according to 3rd Generation Partnership Program Mission-Critical System standard, comprising: a plurality of user devices, wherein one or more first user devices of the plurality of user devices belong to a first communication group of the communication network and one or more second user devices of the plurality of user devices belong to a second communication group of the communication network, the communication network being configured to enable the plurality of user devices to access communication services, the communication services being for private communication or for communication within a communication group, a server enabling access to the communication group, each of the first and second communication groups being a virtual group encompassing several user devices adapted to interact with one another once authenticated via the server of the communication network, wherein the first and second communication groups are different communication groups such that communications between the one or more first user devices of the first communication group and the one or more second user devices of the second communication group are not enabled, at least one first dedicated signalling group to which at least one first user device of the one or more first user devices of the first communication group and at least one second user device of the one or more user devices of the second communication group are affiliated, the at least one first dedicated signalling group being invisible to users of the at least one first user device and the at least one second user device, the at least one first dedicated signalling group making it possible to announce, via at least one service announcement sent to each of the at least one first user device and the at least one second user device affiliated to said at least one first dedicated signalling group, the availability of at least one service of the communication services, the at least one service announcement comprising at least one parameter related to said at least one service, each user device of the at least one first user device and the at least one second user 2 4832-3989-8200.v1PATEROUR et al. - 16/859,230 Attorney Docket: 022044-0511859 device comprising a processor and a memory encoded with instructions, each user device of the at least one first user device and the at least one second user device being adapted to, upon receiving the at least one service announcement, execute the instructions to determine the use of the at least one service when the at least one parameter satisfies a condition with respect to at least one reference parameter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645